Citation Nr: 1227775	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral above the knee amputations due to VA treatment in September and October 2006. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral above the knee amputations. 

In October 2010, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that hearing is of record. 

In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  The VLJ who conducted the October 2010 hearing and adjudicated the claim in March 2011 has since left the employ of the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

In a July 2012 letter, the Board informed the Veteran that the VLJ who presided at the October 2010 hearing, who would ordinarily have participated in making the final determination of the claim, was no longer employed by the Board and that the Veteran had the right to a hearing before another VLJ.  In a response received in July 2012, the Veteran requested another videoconference hearing before a VLJ who will decide this case.  The case, therefore, is remanded to accommodate the Veteran's request for an additional hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

